Citation Nr: 1720556	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include anxiety and posttraumatic stress disorder (PTSD), to include as due to service-connected bilateral knee disabilities.

2.  Entitlement to an increased rating for left knee osteoarthritis, status post total right knee arthroplasty, rated as 20 percent disabling from February 14, 2006, 30 percent disabling from May 1, 2008, and 60 percent disabling from November 16, 2012.

3.  Entitlement to an increased rating for right knee osteoarthritis, status post total right knee arthroplasty, rated as 20 percent disabling from February 14, 2006, 30 percent disabling from September 1, 2012, and 60 percent disabling from November 16, 2012.  

4.  Entitlement to an effective date earlier than November 16, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Allen W. Gumpenberger, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006, October 2011, and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the May 2006 rating decision, the RO increased the rating for the Veteran's left and right knee disabilities each to 20 percent disabling, effective February 14, 2006.  The assigned disability ratings were continued in a July 2008 rating decision following the submission of additional medical evidence. 

Thereafter, in a March 2010 rating decision, a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence was assigned, effective March 7, 2007, for the Veteran's left knee disability.  A 30 percent rating was assigned from May 1, 2008.  The rating decision also granted a separate 10 percent rating for the Veteran's right knee disability based on limitation of motion with pain affecting the right knee.  

In the October 2011 rating decision, the RO, in pertinent part, denied entitlement to service connection for a psychiatric disability.  Additionally, a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence was assigned, effective July 26, 2011, for the Veteran's right knee disability.  The 20 percent rating was resumed on October 1, 2011.

In a January 2012 rating decision, finding that there was clear and unmistakable in the October 2011 rating decision, the RO awarded a temporary evaluation of 100 percent for 13 months due to total right knee/hip joint replacement, with the first month of entitlement for surgical or other treatment necessitating convalescence was assigned, effective July 26, 2011.  A 30 percent rating was assigned from September 1, 2012. 

In the May 2013 rating decision, 60 percent disability ratings were assigned for the Veteran's left and right knee disabilities, effective November 16, 2012.  The RO also granted entitlement to a TDIU, effective November 16, 2012.  However, under Rice there remains an issue of entitlement to a TDIU prior to November 16, 2012 in relation to the increased rating claims for left and right knee disabilities on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board observes that the Veteran's increased ratings claims were certified to the Board in May 2016.  As detailed above, in the May 2013 rating decision, the RO increased the rating for the appellant's knee disabilities to 60 percent disabling, effective November 16, 2012.  The Veteran's representative submitted a notice of disagreement with the effective dates assigned.  A Statement of the Case has not been issued with regard to the effective dates.

The Board, however, notes that because the appellant had previously perfected an appeal with respect to the ratings assigned for her left and right knee disabilities, the "effective date" issues were already included in the appeal, as part and parcel of the staged ratings to be assigned during the respective appeal periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where factual findings during an appeal period show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran asserts that service connection is warranted for a psychiatric disability.  In the June 2013 substantive appeal, the appellant indicated that she has severe anxiety due to her inability to work, which is caused by her service-connected bilateral knee disabilities.  The Board finds that such statements suggest that the Veteran's psychiatric disability may be due to her service-connected bilateral knee disabilities.  The Veteran underwent a VA examination in November 2010.  While the examiner provided an opinion regarding direct service connection, an opinion regarding secondary service connection was not secured.  In light of the foregoing, an additional VA examination must be provided on remand.

As detailed above, in the May 2006 rating decision, the RO increased the ratings for the Veteran's left and right knee disabilities to 20 percent disabling, effective February 14, 2006.  The Veteran filed a notice of disagreement.  While the record currently available to the Board contains a Statement of the Case addressing the issues of entitlement to ratings in excess of 60 percent from November 16, 2012 for the Veteran's left and right knee disabilities, there is no indication that a Statement of the Case discussing the assigned ratings prior to November 16, 2012 has been issued.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  This must be accomplished on remand.  

As a resolution of the claims remanded herein may have an impact on the issues of entitlement to an effective date earlier than November 16, 2012 for the award of a TDIU and entitlement ratings in excess of 60 percent from November 16, 2012 for left and right knee disabilities, these issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claims for entitlement to a TDIU prior to November 16, 2012 and entitlement to ratings in excess of 60 percent for left and right knee disabilities from November 16, 2012 should be held in abeyance, pending the development and readjudication of the other claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Supplemental Statement of the Case has been issued to the appellant and her representative addressing the issues of entitlement to increased ratings for left and right knee disabilities for the periods prior to November 16, 2012.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of her psychiatric disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

Following examination of the Veteran, the examiner should provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disability was incurred in service or is otherwise causally related to her active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disability was caused by her service-connected bilateral knee disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disability has been aggravated (chronically worsened) by her service-connected bilateral knee disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




